Sandler, J.
(dissenting). For the reasons set forth in the admirable dissenting memorandum of the Tax Commission’s minority, I would grant the petition and annul respondent’s determination denying the application for exemption of certain of petitioner’s properties from real estate taxes.
I do not agree with the view of the court majority that petitioner was not organized primarily for religious purposes. This conclusion depends upon dubious, unacceptably restrictive assumptions concerning the nature of religion and religious purposes, assumptions that if applied in an even-handed way, as the Constitution mandates that they must be, would be incompatible with the continued tax exempt status of property owned by many long-established and well-recognized churches and religious institutions. (See, e.g., Matter of America Press v Lewisohn, 74 Misc 2d 562, affd 48 AD2d 798.)
The court’s opinion adequately summarizes for purposes of this appeal the principal doctrines to which petitioner subscribes. These seem to me indisputably religious in character, constituting a religious creed analogous to that of several well-known Protestant churches.
Although acknowledging that these doctrines are religious in part, the opinion of this court finds in some of the writings around which petitioner’s church is formed “secular elements,” supporting its conclusion that petitioner has not been organized primarly for religious purposes. The opinion describes as illustrative of the secular elements in petitioner’s doctrinal beliefs the following from Reverend Moon’s Divine Principle: “Through the religion of the new truth which can solve the problems of religion and science under one unified theme there will come a political society in which all mankind having been unified into the heart and bosom of God, will realize the ideal of creation on the economic foundation centering on God’s ideal. This is the true messianic kingdom based on the principle of co-existence, co-prosperity and common cause.”
I confess to some perplexity that a majority of this court should regard as secular what seems to me a quite familiar, unremarkable expression of a religious view, held by many *83religions throughout history, and adhered to by a number of well-established churches. The view expressed in the quoted passage, as well as in other passages referred to in the majority opinion, fits quite precisely within even that somewhat restrictive definition of religion set forth by Mr. Chief Justice Hughes in United States v Macintosh (283 US 605, 633-634) which the opinion of this court describes as a “basic guide.” “The essence of religion is belief in a relation to God involving duties superior to those arising from any human relation.” (Compare United States v Seeger, 380 US 163; Fellowship of Humanity v County of Alameda, 153 Cal App 2d 673.)
Indeed the principle embodied in the quoted language is not only religious in character but it is implicit in the central doctrine of all messianic faiths, each of which in one form or another anticipate a climactic event when the Messiah will return to this world, a final struggle between good and evil will occur, and the Kingdom of God will be reestablished on earth. It is hardly a surprising concept that this momentous event will be attended by dramatic, radical changes in all human institutions. To interpret such a doctrine as secular, and not religious, seems to me to distort beyond recognition the meaning of the word religion.
No doubt a different issue would have been presented if petitioner were shown to have contemporaneously engaged in a significant effort to change here and now our political, social and economic institutions. The record discloses little, if indeed any, evidence of such activity other than that implicit in the teaching of petitioner’s basic doctrinal principles.
In his thoughtful report, the Referee sustained the action of the Tax Commission on the basis of a somewhat different analysis than that set forth in the court’s opinion. The Referee found, correctly in my view, that petitioner was in fact organized primarily for religious purposes. However he went on to sustain the Tax Commission’s determination on the basis of the following analysis.: “The evidence at the hearing established that petitioner’s religious purposes are intertwined with political and economic objectives that form an amalgam that is served by a cadre of full-time church-supported administrators and workers that *84are shifted at will by some undefined directive force from religious to other purposes. Under such circumstances, there is a rational basis for respondent’s determination and substantial evidence to support that determination.”
When the evidence adduced at the hearing is evaluated in the light of even-handed principles, the Referee’s conclusion seems to me ultimately untenable. Preliminarily, the quoted language of the Referee implies a far greater range and diversity of political and social activity attributable to the petitioner, or separate organizations formed by its members, than the record supports. Pertinent here are two aspects of petitioner’s doctrinal beliefs.
First is petitioner’s view of communism, variously expressed in the doctrinal writings, as a contemporary embodiment of evil and accordingly a force that must be strenuously opposed in every possible way.
The second is the special significance attached to Korea, the homeland of Reverend Moon, which is seen as the center of a religious development destined to have extraordinary historic significance.
Even as to these two doctrinal concerns, the record does not disclose more than the most incidental social and political action by petitioner itself or use of the church properties at issue here. Although petitioner was limited in its effort to develop in this record comparable activities of other religious institutions in what seems to me the one seriously questionable ruling by the Referee in what was otherwise an admirably conducted hearing, I have no doubt that many religious institutions, the tax exempt status of whose properties has never been questioned, have been engaged directly in more systematic and substantial social and political action than this record establishes with regard to petitioner.
The record does establish that core members of petitioner have organized, allegedly with nonmembers, autonomous organizations that in varying ways have addressed petitioner’s concerns with the struggle against communism and have exhibited a special sensitivity to issues bearing on the welfare of Korea. In this respect petitioner does not appear to be essentially different from other churches whose members have formed separate organizations to act with regard to social and moral issues related to the doctrinal principles *85of the churches but which are not specifically religious in character.
The Tax Commission has not invited our attention to any precedent for evaluating the activities of such groups, however closely linked to churches and religious bodies, as though their actions were the actions of the churches themselves.
The distinction apparently drawn by the Referee is based on evidence indicating that what are described as “core” members of petitioner are assigned from time to time to one or another of these autonomous organizations under circumstances not fully explained by petitioner and which might reasonably be thought to be in response to directions senior church officials. I doubt that this is a legally significant difference. Surely there is little reason to believe that autonomous organizations formed by active members of other churches, often with direct participation of clergy, were not formed in response to the wishes of church officials or do not receive guidance from such authorities.
What may more truly distinguish petitioner from other churches is the strenuous effort to have such separate organizations function separately from petitioner, an effort that may well reflect petitioner’s awareness of its special vulnerability because of its controversial character. The record discloses a substantial, apparently largely successful effort, to avoid using petitioner’s church property or facilities to assist in the work of these separate organizations. Notably these organizations, or at least the principal ones, have been independently accorded a tax exempt status by the Internal Revenue Service after what appears to have been careful examinations of their operations.
On balance, the record does not support the Referee’s conclusion that the activity of separate organizations inspired by petitioner, and in part formed by its members, should be viewed for purposes of tax exemption of petitioner’s properties as the activities of petitioner itself. Inevitably this approach, if sustained, would invite, and perhaps require close scrutiny of the relationships between many other churches and organizations formed by the members of such churches, a scrutiny whose consequences are not likely in my view to be constructive.
*86As the Referee implicitly noted in the course of the hearings, petitioner is an extremely controversial organization. We are of course aware of a wide range of charges that have been directed against petitioner which have been widely publicized in the media. It should be stated explicitly that very little evidence bearing on such matters was presented at this hearing, perhaps because of a view that these matters were not relevant to the issues presented.
I am persuaded that the denial of tax exemption to petitioner cannot be reconciled on the basis of evenly applied standards with the tax exemptions that have long been enjoyed and continue to be enjoyed by many other churches. Many illustrations could be given, but two should suffice to make the point.
In the aftermath of the Second World War, there took place in this country an historic social and political struggle to eliminate every vestige of officially sanctioned or supported racial segregation. A leading role in that struggle was assumed by numerous churches throughout the country in what was a major sustained effort to end practices that were deemed an affront to basic religious teachings concerning the dignity of human beings. If the principles here applied to petitioner had been applied to many of those churches, I fail to see how their tax exemptions could have survived. It surely is not necessary to add that the granting or denial of tax exemptions may not properly turn on the popularity or social acceptance of the religious institutions, or on the degree of popular support for the principles they advocate.
The second example derives from a case ultimately decided in this court. (Matter of America Press v Lewisohn, 74 Misc 2d 562, affd 48 AD2d 798, supra.) At issue was the denial by the Tax Commission of an exemption for real property owned by an arm of the Jesuit Order of the Roman Catholic Church which was used primarily for the publication of two magazines whose content consisted (at p 563) “primarily of articles on nonreligious topics reflecting petitioner’s viewpoints on political and economic issues.”
In a notable opinion, sustaining the claim for tax exemption on the property so used, the trial court made the *87following compelling, here pertinent, observations (at pp 568-569): “There cannot be valid distinction as to forms of religious expression as a foundation to discriminate in the arbitrary selection of the basis for withholding of tax exemption. Application of the religious, moral and philosophic concepts of the Jesuits "and their relevance to the problems of modern society cannot be foreclosed.”
In affirming, this court did so explicitly on the opinion of the trial court. The principle underlying that decision mandates a similar result here.
Accordingly, the report of the Referee dated August 25, 1980, which found that the decision of respondent, denying a real estate tax exemption was neither arbitrary nor capricious, should not be confirmed, and a judgment should be entered annulling and setting aside the determination of the respondent and directing that petitioner’s applications for exemption from real estate taxes for the year in question should be granted.
Sullivan and Lupiano, JJ., concur with Birns, J.; Kupferman, J. P., concurs in another opinion; Sandler, J., dissents in a separate opinion.
Report of Referee dated August 25, 1980 confirmed insofar as it concluded that the determination of the respondent was not arbitrary or capricious, and the determination of the respondent dated September 21, 1977 denying petitioner’s application for exemption from real property taxes confirmed, without costs and without disbursements.
APPENDIX
SUPREME COURT OF THE STATE OF NEW YORK COUNTY OF NEW YORK
In the Matter of ) index no.
) 13693/77
HOLY SPIRIT ASSOCIATION FOR THE )
UNIFICATION OF WORLD CHRISTIANITY, )
)
Petitioner, )
)
—against— )
)
THE TAX COMMISSION OF THE CITY OF NEW YORK, )
)
___ ____________Respondent.__)_
*88TO THE APPELLATE DIVISION OF THE SUPREME COURT, FIRST JUDICIAL DEPARTMENT:
By an order of the Appellate Division of the Supreme Court, First Judicial Department, dated April 18, 1978, this matter was remanded to the office of the Special Referees and thereafter assigned to me for a hearing together with my report.
A hearing was held and the transcribed minutes thereof together with the briefs submitted by the parties are forwarded herewith. During the course of the hearing, I conducted an in camera examination of material in possession of the United States Internal Revenue Service. The procedures for such disclosure were adopted to meet the requirements necessary to obtain the consent of that Federal agency. Disclosure was held at the offices of the Internal Revenue Service and the disclosure was conducted in this manner to prevent any possible abuse that might be caused petitioner by disclosure of incompetent, irrelevant and immaterial documents and papers.
A transcript of those proceedings are clearly marked and bound separately in a red binding. I have enclosed this transcript in a sealed envelope to preserve the secrecy under which disclosure was had. None of the disclosure proceeding was considered by me as evidence unless the items were introduced and so marked during the course of the hearing. While I believe that the in camera examination has sanitized the record so that no abuse could occur, I recommend that this portion of the transcript be continued under seal so that the spirit under which petitioner consented to such disclosure may be maintained.
I report that the preponderance of credible evidence adduced at the hearing established that the respondent’s determination was not arbitrary or capricious.
The respondent found that the “Church is so inextricably interwoven with political motives and activities” to warrant denial of the tax exemption. That determination is supported by substantial evidence arid there is a rational basis for respondent to have made that finding.
One of the instructions given to me was to report on petitioner’s primary purpose and I report that petitioner’s primary purpose is religious.
*89The touchstone for petitioner’s faith is the words of Reverend Sun Myung Moon that are believed to be divinely inspired. Those words have been transcribed, translated and digested into a book called Divine Principle, an exhibit. Each member joining the petitioner acknowledges in writing a belief in the Divine Principle and such acknowledgement is the criteria upon which membership as a communicant is determined.
While it does not appear that petitioner devotes much energy to the helping of the poor, unfortunate and otherwise afflicted as other churches, it is evangelical in nature directing its efforts at proselytizing young people. While much of its energy appears to be directed at fund raising, political activities and recruiting members, the thread that binds the members is the belief in the Divine Principle. There is no question that the Divine Principle deals with the relationship of man with supernatural forces in the quest of an ideal life. As such, it is religious in nature and nothing contained in this report should be considered as constituting a comment upon the sincerety or lack of sincerety with which any members of petitioner practices his faith.
In making this report, I am guided by the court’s instruction that: “On the other hand, the respondent is not required by Section 421 of the Real Property Tax Law to exempt an organization whose activities are not genetically anything but religious merely because the taxpayer says those doctrines are among its theological doctrines.”
I report that the petitioner’s theological doctrines bind petitioner to a course of political activism and for that reason it is necessary to describe some of those doctrines.
While the religious doctrines of the petitioner, as expressed in the Divine Principle, are grounded upon biblical events and personalities, it is the nonbiblical views that are material to the issues raised in this special proceeding.
The petitioner believes that the physical world consisting of science and economics as well as the spiritual world consisting of religion have developed in accordance with “God’s providence” and that “religion and economy relate to social life through politics.” (Divine Principle, p 433.)
The petitioner assigns religious significance to events such as World War I and World War II and assigns to the *90nations involved in those conflicts religious roles as serving the forces of Heaven and Satan. (Divine Principle, p 475 et seq.)
Political leaders of those countries are also viewed as religious protagonists with the example of Hitler’s life and death being a mirror image of that of Jesus. (Divine Principle, p 488.)
It is the petitioner’s religious tenet that the republican form of government with separate or coequal powers held by the legislative, judicial and executive branches of government is a Satanic principle and that these three governmental branches under the present political system must be brought under a single controlling force as a condition for the second coming of the Messiah (Divine Principle, p 468 et seq.)
The Divine Principle espouses a belief that communism is Satan’s doctrine and Communist countries are Satan’s forces on earth. It further holds that the forces of Heaven are in direct confrontation with the Satanic forces at the present time and they are separated by the 38th parallel presently dividing North Korea from South Korea. (Divine Principle, p 523.)
According to the Divine Principle, the forces of Satan must be subdued and Korea unified under the type of political environment where religions and science are unified in order to make the world ready for the second coming of the Messiah. (Divine Principle, p 530, and § III, beginning at p 516.)
It also appears that petitioner is opposed to the constitutionally mandated separation of church and State.
The foregoing are a sample of religious tenets which, by nature, are political views.
The political views should also be considered in the light of the structure of the petitioner. The petitioner has two types of members. One class called “core members” are a cadre of persons who devote their full time to the petitioner and the petitioner provides for all of the day-to-day needs of these members. In effect, these members receive complete financial support from their full-time services devoted to petitioner.
*91The second type of member, the ordinary member, may work for one of the corporations or businesses owned directly or indirectly by petitioner. The manner in which a member is classified as a core member appears to be made by a subjective evaluation exercised in some vague manner by petitioner.
Similarly, during the tax years in question, the persons selected to manage and control petitioner were appointed by some fuzzy process that was never explained by petitioner.
The signal importance of petitioner’s structure is that it can deploy substantial manpower to further any activity undertaken by petitioner.
The preponderance of credible evidence adduced at the hearing established that petitioner mobilized its cadre to stage a mass demonstration in Washington, D.C. as evidence of support for then President Nixon at the time the House of Representatives was to take up the issue of his impeachment. The petitioner maintained that this activity was religious in nature. It is my view that the question of impeaching a President is a political issue. The vote of the House of Representatives has political aspects because any of the political factors relating to the passage of legislation may be the deciding factor for the vote. These political factors may include party loyalty as well as the tools used by leaders of the majority and minority in the House of Representatives to marshal votes.
The staging of a demonstration in the Capitol at that time had clear and unmistakable political purpose and was a political activity.
In addition to the rally, the petitioner’s director of training formulated a training program to indoctrinate petitioner’s leadership with respect to political matters such as the need to establish a particular type of government in the Republic of Korea and the teaching that former President Nixon’s actions while President gave him a “providential standing” not overshadowed by the Watergate crisis.
The petitioner maintains an office on Pennsylvania Avenue, Southeast, in Washington, D.C. The petitioner’s president testified as follows: “The purpose of the office was to *92communicate the Divine Principle and recruit members from among the Capitol Hill Community including Congressmen and their staffs and also to make them aware of moral perspective.”
To recruit any person to membership would mean such person would have to accept the teachings in the Divine Principle that the republican form of government with separate and coequal branches is a Satanic concept to be abolished; that there is a need for a third World War to subdue the forces of Satan and that Korea must be unified under a theocratically disposed form of government favorable to petitioner, as well as the elimination of constitutional prohibitions against the establishment of a State religion.
While the above-quoted statement is an admission of political activity on the part of petitioner, I cannot accept this testimony as being truthful or forthright.
Dr. Sontag, petitioner’s expert witness, testified in substance that petitioner’s proselytizing activities were directed toward young people of college age and that the only older members he observed were early converts who had matured after they became members.
The minimum age of a member of the House of Representatives is 25 (US Const, art I, § 2) and Senators must be at least 30 years old (US Const, art I, § 3). The practical reality of these constitutional requirements is that Senators and Representatives are persons of more mature years than those the petitioner actively seeks as members.
The credibility of this witness with respect to this issue is also jaded by the fact that he admitted to issuing a request to church members during the Watergate period to write letters of support for former President Nixon without revealing that the scrivener was a church member.
As a result, I report that the preponderance of credible evidence adduced at the hearing establishes that the Washington office is being used for political purposes.
There are a number of organizations such as Freedom Leadership Foundation, American Youth for a Just Peace, International Cultural Foundation, Professor’s World Peace Crusade, Korean Cultural and Freedom Organiza*93tion, Collegiate Association for the Research of Principles and the Christian Political Union that appear to have petitioner’s support. The petitioner’s expert witness admitted to a church relationship and the evidence adduced at the hearing established that the petitioner’s full-time members who are supported by the church also devote extensive time and energy to these organizations.
I believe that portion of Albert Tate Wood’s testimony to the effect that American Youth for a Just Peace was formed to combate the passage of the Cooper-Church and McGovern-Hatfield amendments by Congress and that his services as a founding cdchairman were provided by petitioner.
This was clearly a political activity designed to prevent passage of legislation limiting the Viet Nam conflict and the assignment by petitioner of its church supported full-time member constituted a political activity.
Similarly, I believe his testimony that he received a rent-free residence from petitioner while he was serving as president of the Freedom Leadership Foundation, a post subsequently held by petitioner’s president.
There were other activities such as the staging of antiCommunist rallies in Washington, D.C. and Tokyo; a protest against the establishment of relations with the People’s Republic of China; a protest against foreign government policy directed against Japanese wives of Korean nationals and protest to direct public opinion against Japan by highlighting the fact that a Japanese national, using a Japanese made Sony tape recorder to conceal the weapon, assassinated the wife of the President of Korea.
The last demonstration reflects the political involvement of the petitioner because that demonstration was canceled at the request of a member of the United States National Security Council, a person whom the witness refused to further identify.
The petitioner’s involvement in these political activities is not an isolated mobilization in behalf of a political cause. Each activity is consistent with the expression of political motives set forth in the Divine Principle and is part of an *94over-all plan and it is petitioner’s deployment of its cadre and administrators for these activities that mark its involvement in political causes.
This type of deployment of personnel is evident in the operation of petitioner’s business enterprises. Petitioner has direct interest in many corporate businesses with such varied economic activities such as ship owning, seafood purveying and those of a furrier.
The directors and officers of these corporations are persons who are closely identified with petitioner in its religious activities.
For example, Reverend Sun Myung Moon is a director of International Oceanic Enterprises, Inc., International Seafood of Mass., Inc., News World Communications, Inc., One-Up Enterprises, Inc. The petitioner’s president, Neil Salonen, is a director of International Oceanic Enterprises, Inc., International Seafood of Mass., Inc., and other corporations. ”
The president has his offices at 4 West 43rd Street, Manhattan, one of the parcels that is the subject of this special proceeding.
He testified in substance that the Reverend Moon’s election as a corporate director was a token expression and that he devotes minimal time to corporate affairs.
Such testimony does not have the ring of truth. One of the principal tenets advanced in Divine Principle is that there be complete integration of all economic, social and religious activities. The operation of these corporations as organically independent entities divorced from petitioner’s control would be contrary to petitioner’s religious teachings.
The practical effect of this centralized control is demonstrated by the fact that Bruce Brown, a witness, has assumed the presidency of Christiana Bahn, Inc. That corporation is engaged in the fur business. The post that he held prior to becoming president was that of director of legal affairs for petitioner. As such, he devoted his full time to petitioner and the petitioner provided for his support.
The method by which he was selected for the presidential post or the circumstances attending his transfer were never disclosed by petitioner. However, this type of assigning of *95full-time members to perform other duties appears to be consistent with petitioner’s practice in utilizing the services of its cadre to carry out church-related pursuits in the same manner as the witness, Woods, was assigned to his political duties.
Section 701 of the Business Corporation Law provides that “the business of a corporation shall be managed under the direction of its board of directors” and in the absence of any countervailing proof, I report that the various corporations are so managed.
One of those directors, the petitioner’s president, maintains his offices at 4 West 43rd Street. The premises also houses the petitioner’s department of financial affairs and department of legal affairs where Bruce Brown worked. It is the petitioner’s administrative center and the inescapable inference is that petitioner’s president and director of legal affairs used the offices they maintain in the premises to perform some of their corporate duties and the corporate businesses are also intertwined with petitioner’s other activities.
With respect to the specific properties, the proof adduced at the hearing established that the premises at 4 West 43rd Street are substantially as described in Matter of Holy Spirit Assn. for Unification of World Christianity v Tax Comm. of City of N.Y. (62 AD2d 188, at p 191) with the exception that the tenancies of the commercial tenants have been terminated and are now occupied by petitioner.
The respondent conducted a physical inspection of the premises during the pendency of the hearing and a floor plan of the premises was supplied by petitioner for use in conjunction with that inspection.
There is no dispute that the floor plans accurately reflect the description of the premises as they existed on March 8, 1979 and I so report.
I also report that the building’s primary purpose is to serve as a center for the petitioner’s activities, religious as well as those described in this report.
With respect to the premises 305 West 107th Street, petitioner furnished a floor plan for the structure and there appears to be no dispute that this exhibit accurately de*96scribes the premises and the occupants thereof and I so report.
I also report that the preponderance of credible evidence adduced at the hearing established that the missionary activities are the primary purpose.
The petitioner contended that the premises are open to the public and are used as a public house of worship. No persuasive proof to support such claim was adduced at the hearing.
The evidence established that the building houses a team of persons who devote their efforts to proselytizing students attending Columbia University. The house is visited by the prospective members and they dine with the residents and meet with them.
The portions of the premises used to conduct religious services are utilized by the residents and prospective members. The fact that there is a small sign in a window is not sufficient to establish that the public attends the premises as a house of worship.
The proof at the hearing establishes that the premises are as described at page 191 except for the number of students and nonstudents residing there from time to time varies.
The nonstudent members in addition to performing administrative, maintenance and housekeeping functions also raise funds to sustain the structure and its residents.
The unit is operated as a self-sufficient entity, and funds are obtained by the residents through seeking of alms from the public as well as from street peddling of nonreligious articles.
The nonstudents perform the fund raising activities and students from time to time are also called upon to perform the same duties. The fund raising activities appear to be substantial and they also include raising money for the petitioner through the same devices.
Notwithstanding the other activities, the dominant and primary purpose for this building is missionary in nature.
With respect to the Queens property, there appears to be no substantial dispute as to the layout of the premises or the purposes for which it is being used.
After June 30, 1977, the vacant portions of the building *97were leased to commercial tenants and no tax exemption is being sought after that period.
The petitioner maintains that the building was purchased with the original intent of using it for church purposes and petitioner was compelled to abandon the purpose when it was discovered that the printing machines necessary for the purpose were so heavy that the floor could not withstand the stress of the weight.
The only proof of such intent was the oral testimony of petitioner’s witnesses as to the state of mind that existed at the time of purchase.
The building is a structure of substantial size and represents a significant capital asset with the attendant cost of purchase and maintenance. There is every practical reality that a transaction of this magnitude would include extrinsic evidence of petitioner’s intent such as feasibility studies, engineering reports, representations made in the contract of sale, as well as proof as to the petitioner’s efforts to carry out its alleged intent and the circumstances under which it was discovered that the alleged intent could not be realized.
No such proof was adduced at the hearing. I report that the ultimate use found for the vacant premises is the most persuasive evidence as to petitioner’s state of mind at the time of purchase and that the primary purpose for this property is the taxable use to which it was put.
In summary, I report that the petitioner has the burden of proof as to establising the right to the tax exemption and it failed to sustain that burden at the hearing. The evidence at the hearing established that petitioner’s religious purposes are intertwined with political and economic objectives that form an amalgam that is served by a cadre of full-time church-supported administrators and workers that are shifted at will by some undefined directive force from religious to other purposes. Under such circumstances, there is a rational basis for respondent’s determination and substantial evidence to support that determination.
Respectfully submitted,
Donald Diamond
Dated: August 25, 1980